DETAILED ACTION
This office action is in response to the claims filed 6/30/2020.  Claims 1-20 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Line 2 recites, “the dome chamber”; it is suggested to amend the claim to recite --the domed chamber-- to maintain claim consistency and make clear the limitation refers back to the previously recited domed chamber.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5 and 7-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Livne et al (2009/0264838).
Regarding claim 1, Livne discloses a wound dressing apparatus (abstract) comprising: a domed chamber (2a) (central portion of layer (2) forms a dome) having a chamber wall defining a dome apex (fig 28a-c), a peripheral edge (edge of layer (2) and a substantially hollow dome interior (9) (chamber) (para [0028]); a flange extending away from the peripheral edge of the domed chamber (portion extending away from 2a) (fig 28a); a manifold (4) (loop) within the domed chamber (para [0043]), the manifold comprising a plurality of apertures (4b) in communication with the dome interior (fig 4, 
Regarding claim 2, Livne discloses the manifold is formed integrally with the domed chamber (figs 4 and 28a shows the manifold (4) formed with the dome chamber elements (9, 2a, 4a)).
Regarding claim 3, Livne discloses the manifold is formed integrally with the flange (fig 28a show the manifold (4) formed with the flange to form an integral unit).
Regarding claim 4, Livne discloses the manifold (4) is formed as a partially-circular tube (para [0057]), and therefore has an annular cross section.
Regarding claim 5, Livne discloses the first passage (8) extends partially across the chamber wall (first passage (8) is seen extending through element (6) which extends into the chamber (9) across the chamber wall) (para [0043]).
Regarding claim 7 Livne discloses wherein a portion of the first passage is formed integrally with the domed chamber (as shown in fig 4, the first passage (8) extending through recess (6) which is formed with the dome chamber (9) (para [0043]), and therefore forms an integral unit with the dome chamber.

Regarding claim 9, Livne discloses the second passage (7) extends across a portion of the domed chamber (as shown in fig 4, second passage (7) extends through passage (5) and therefore extends across a portion of the domed chamber).
Regarding claim 10, Livne discloses wherein the chamber wall comprises a pliable material (the chamber wall are preferably made by an elastomeric material such as silicone) (para [0043]).
Regarding claim 11, Livne discloses wherein the chamber wall comprises silicone rubber (the chamber wall are preferably made by an elastomeric material such as silicone) (para [0043]).
Regarding claim 12, Livne discloses an adhesive (12) provided on at least a portion of the flange (adhesive (12) on adhesive assembly (10) is adhered to lower layer (3) of flange) (para [0060]).
Regarding claim 13, Livne discloses the adhesive (12) is effective to create a seal between the flange and a wound drape (11) (carrier film) (as shown in fig 3b, adhesive creates a seal between flange and a wound drape (11), which is adhered to skin via another layer of adhesive (para [0051]), to create a seal (para [0046]).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livne et al as applied to claim 1 above, and further in view of Weston (2005/0148913).
Regarding claim 6, Livne discloses a first passage.
Livne does not disclose the second end of the first passage is connected proximate to the apex of the domed chamber.
However, Weston in figs 5a-b teaches a wound treatment device including a domed chamber (480) (impermeable overlay) having a hollow dome interior and an opening (485) (chamber in top portion of overlay) at or proximate to the dome apex, and a passage having a first end adapted to connect to a source of negative pressure source (450) (vacuum system) and a second end (484) (port) connected to the opening 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first passage of Livne to be connected connected proximate to the apex of the domed chamber, with channels extending into the interior of the domed chamber so that the size, shape, and geometry of the channels can be modified depending on the anticipated size of the wound, the level of reduced  pressure required, the size of the domed chamber, and the individual preference of the user of the device (Weston, para [0059)).
Claims 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livne et al in view of Eriksson et al (2011/0004168).
Regarding claim 14, Livne in fig 28a-c discloses a wound dressing apparatus (abstract) comprising: a domed chamber (central portion (2a) of layer (2) forms a domed chamber) having a chamber wall defining a dome apex (fig 28a-c), a peripheral edge (edge of layer (2) and a dome interior (9) (chamber) (para [0028]); a flange extending away from the peripheral edge of the domed chamber (portion of layer (2) extending away from central portion (2a)) (fig 28a); a manifold (4) (loop) within the domed chamber (para [0043]), the manifold comprising a plurality of channels (4b) in communication with the dome interior (channels (4b) leads into chamber (9) and uniformly distribute the treating liquid around the circumference of the chamber) (fig 4, para [0057]); a first passage (8) (outlet tube) having a first end adapted to connect to a negative pressure source (can be connected to a controllable vacuum source) (para [0071]) and a second end connected to the domed chamber and in communication with 
Livne does not disclose the first passage comprises a plurality of channels.
However, Eriksson in figs 13-16 teach a wound treatment device including a chamber (22) and a first passage (49) (channels) (para [0055]) having a first end (32) (distal end) adapted to connect to a negative pressure source (34) (suction device) (para [0046]), wherein the first passage comprises a plurality of channels (see figs 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first passage of modified Livne by providing a plurality of channels as taught by Eriksson in order to enhance the distribution of negative pressure within the chamber (Eriksson, para [0055]).
Regarding claim 15, Livne discloses the channels of the manifold are arranged in a fractal pattern (manifold (4) has channels (4b) which are arranged around the circumference of the domed chamber, each artery is a branching of the manifold, and the branching pattern comprises a fractal pattern) (fig 4).
Regarding claim 16, the modified Livne’s reference discloses the channels of the first passage comprise a fractal pattern (as shown in figs 13-16 of Erikkson, channels form a branched structure, which comprises a fractal pattern) (Eriksson, figs 13-16, para [0055]).

Regarding claim 18, Livne discloses the second passage (7) extends across a portion of the domed chamber (as shown in fig 4, second passage (7) extends through passage (5) and therefore extends across a portion of the domed chamber).
Regarding claim 19, Livne discloses the manifold is formed integrally with the flange (fig 28a show the manifold (4) formed with the flange to form an integral unit).
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livne et al and Eriksson et al as applied to claim 1 above, and further in view of Aali et al  (2007/0191754).
Regarding claim 20, modified Livne discloses a manifold.
Modified Livne does not disclose the manifold spans the circumference of the dome interior.
However, Aali, in fig 30 teaches a wound treatment device including an annular manifold (211) (tube) configured to span the circumference of the interior of the device site (para [0093]) for providing liquid to the wound site (para [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold of Livne to be annular and spanning the circumference of the dome interior as taught by Aali in order to be formed to adapt to the contours of the patient's body (Livne, para [0093]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,695,471. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, application claim 1 differs from US Patent claim 1 as follows:
Application claim 1
US Patent claim 1
1. A wound dressing apparatus comprising: 
(1) a domed chamber having a chamber wall defining a dome apex, a peripheral edge, and a substantially hollow dome interior; 
(2) a flange extending away from the peripheral edge of the domed chamber; 
(3) a manifold within the domed chamber, the manifold comprising a plurality of apertures in communication with the dome interior; 

(5) and a second passage having a first end adapted to connect to a positive pressure source and a second end in communication with the manifold.


 (1) a domed chamber having a chamber 
wall defining a dome apex, a peripheral edge configured to surround a wound, a 
hollow dome interior, and an opening at or proximate to the dome apex;  
(2) a flange extending away from the peripheral edge of the domed chamber;  (3) an annular manifold within the domed chamber and spanning the circumference of the dome interior, the manifold 
(4) a first passage having a first end adapted to connect to a negative pressure source and a second end connected to the opening at or proximate to the dome apex; 
and a second passage having a first end adapted to connect to a positive pressure source and a second end in communication with the manifold, 
such that negative pressure is supplied to the dome interior solely at or proximate to the dome apex and positive pressure is supplied to the dome interior at or proximate to the circumference of the dome interior.


	The difference between application claim 1 and US Patent claim 1 is that US Patent claim 1 recites additional limitations, such as an opening at or proximate to the dome apex, and the device configured such that negative pressure is supplied to the dome interior solely at or proximate to the dome apex and positive pressure is supplied to the dome interior at or proximate to the circumference of the dome interior.  Thus, 
	Regarding claims 2-13, claims 1-11 of the US Patent discloses the limitations of application claims 2-13.
Regarding claim 14, application claim 14 differs from US Patent claim 12 as follows:
Application claim 14
US Patent claim 12
14. A wound dressing apparatus comprising: 
(1) a domed chamber having a chamber wall defining a dome apex, a peripheral edge, and a dome interior; 
(2) a flange extending away from the peripheral edge of the domed chamber; 
(3) a manifold formed within the domed chamber, the manifold comprising a plurality of channels in communication with the dome interior; 
(4) a first passage having a first end adapted to connect to a negative pressure source, the first passage comprising a plurality of channels in communication with the dome interior; 

	

(1) a domed chamber having a 
chamber wall defining a dome apex, a peripheral edge configured to surround a 
wound, and a dome interior, and an opening at or proximate to the dome apex;  
(2) a flange extending away from the peripheral edge of the domed chamber;  (3) an annular manifold formed within the domed chamber and spanning the circumference of the dome interior, the manifold comprising a plurality of channels in communication with the dome interior;  

adapted to connect to a negative pressure source, the first passage comprising a plurality of channels connected to and in communication with the dome interior through the opening at or proximate to the dome apex;  
(5) and a second passage having a first end adapted to connect to a positive pressure source and a second end in communication with the manifold, 
such that negative pressure is 
supplied to the dome interior solely at or proximate to the dome apex and 
positive pressure is supplied to the dome interior at or proximate to the 
circumference of the dome interior.


The difference between application claim 14 and US Patent claim 12 is that US Patent claim 12 recites additional limitations, such as an opening at or proximate to the dome apex, and the device configured such that negative pressure is supplied to the dome interior solely at or proximate to the dome apex and positive pressure is supplied to the dome interior at or proximate to the circumference of the dome interior.  Thus, 
Regarding claims 15-20, claims 12-17 of the US Patent discloses the limitations of application claims 15-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coulthard et al (2013/0053795), Blott (2007/0141128), Weston (8,945,030), Adair (4,250,882) and Johnson (2,280,915) disclose wound treatment devices using negative pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785